Order entered July 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01232-CR

                          CHARLES WAYNE PHIFER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00169-H

                                           ORDER
       Before the Court are appellant’s June 28, 2019 motions for a final extension of time to

file appellant’s brief and to supplement the clerk’s record and reporter’s record. We GRANT

both motions. We ORDER appellant’s brief filed as of the date of this order.

       We ORDER the Dallas County District Clerk to file, within THIRTY DAYS of the date

of this order, a supplemental clerk’s record containing all documents filed in cause numbers F17-

00662-H and F16-30412-H.

       The record shows the reporter’s record in this case was prepared by court reporters

Crystal R. Jones and Robin Benton. The record does not show who reported the earlier

proceedings in cause numbers F17-00662-H and F16-30412-H. Accordingly, we ORDER

Official Court Reporter Sharyl Zeno to determine what court reporters were present for
proceedings in cause numbers F17-00662-H and F16-30412-H and to coordinate the filing,

within THIRTY DAYS of the date of this order, of a supplemental reporter’s record containing

the reporter’s records of all proceedings for which a reporter was present in cause numbers F17-

00662-H and F16-30412-H.

           We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to

Felicia Pitre, Dallas County District Clerk; Official Court Reporter Sharyl Zeno, Criminal

District Court No. 1; court reporters Crystal R. Jones and Robin Benton; and to counsel for the

parties.




                                                     /s/    CORY L. CARLYLE
                                                            JUSTICE




                                               –2–